—Judgment, Supreme *163Court, New York County (William McCooe, J.), entered April 22, 1998, which denied petitioner’s application to annul respondents’ determination terminating petitioner’s employment as a probationary police officer, and dismissed the petition, unanimously affirmed, without costs.
No material issues of fact as to whether respondents terminated petitioner in bad faith are raised by petitioner’s disputed assertions that the positive hair sample drug test, assertedly the basis for the termination, is inherently unreliable and was further tainted in this instance by a failure to follow standard procedures (see, Matter of Johnson v Katz, 68 NY2d 649). In any event, even if an issue of bad faith were raised by petitioner’s allegation that unsanitized hair clippers were used to take his hair sample, there is no rebuttal of respondents’ expert evidence that it would be virtually scientifically impossible to create the confirmed and reconfirmed result reached here by accidentally mixing another person’s hair into petitioner’s sample. We have considered petitioner’s other claims and find them to be without merit. Concur — Ellerin, P. J., Wallach, Lerner and Friedman, JJ.